NOT FOR PUBLICATION                            FILED
                    UNITED STATES COURT OF APPEALS                        APR 16 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

MARTHA JANE McNEELY,                             No.   17-16985

                Plaintiff-Appellant,             D.C. No. 5:14-cv-03509-EJD

 v.
                                                 MEMORANDUM*
U.S. DEPARTMENT OF ENERGY; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                     for the Northern District of California
                   Edward J. Davila, District Judge, Presiding

                             Submitted April 11, 2018**

Before:      SILVERMAN, PAEZ, and OWENS, Circuit Judges.

      Martha Jane McNeely appeals pro se from the district court’s summary

judgment in her Freedom of Information Act (“FOIA”) and Privacy Act action

arising out of requests for records, and its order dismissing her claims against

General Electric Company. We have jurisdiction under 28 U.S.C. § 1291. We


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
review de novo. Animal Legal Def. Fund v. U.S. Food & Drug Admin., 836 F.3d
987, 990 (9th Cir. 2016) (en banc) (summary judgment in FOIA cases); Louis v.

Dep’t of Labor, 419 F.3d 970, 973 (9th Cir. 2005) (summary judgment in Privacy

Act cases); Stewart v. U.S. Bancorp, 297 F.3d 953, 956 (9th Cir. 2002) (res

judicata). We affirm.

      The district court properly dismissed McNeely’s claims against General

Electric Company as barred by the doctrine of res judicata because McNeely

raised, or could have raised, these claims in a prior federal action in which there

was a final judgment on the merits. See Stewart, 297 F.3d at 956-57 (setting forth

the elements of the doctrine of res judicata, and explaining that res judicata bars

“any claims that were raised or could have been raised” in a prior action (citation,

internal quotation marks, and emphasis omitted)).

      The district court properly granted summary judgment on McNeely’s FOIA

and Privacy Act claims because the Department of Energy’s declarations were

reasonably detailed and showed that the Department “conducted a search

reasonably calculated to uncover all relevant documents.” Hamdan v. U.S. Dep’t

of Justice, 797 F.3d 759, 770-71 (9th Cir. 2015) (citations and internal quotation

marks omitted) (requirements for demonstrating adequacy of search for documents

                                          2                                    17-16985
under FOIA); Lane v. Dep’t of Interior, 523 F.3d 1128, 1139 (9th Cir. 2008)

(adequacy of search for documents under the Privacy Act).

      The district court properly concluded that the Department proved the

applicability of the FOIA exemption claimed. See Minier v. CIA, 88 F.3d 796, 800

(9th Cir. 1996) (“The agency may meet its burden by submitting a detailed

affidavit showing that the information logically falls within the claimed

exemptions.” (citation and internal quotation marks omitted)).

      The district court did not abuse its discretion in refusing to require a Vaughn

index or in denying discovery because McNeely failed to show how allowing

discovery would have precluded summary judgment. See Lane, 523 F.3d at 1134

(“A district court has wide latitude in controlling discovery, and its rulings will not

be overturned in absence of a clear abuse of discretion.” (citation and internal

quotation marks omitted)); Minier, 88 F.3d at 804 (“[W]hen the affidavit submitted

by an agency is sufficient to establish that the requested documents should not be

disclosed, a Vaughn index is not required.”).

      We reject as meritless McNeely’s contention that the district court erred in

denying her a jury trial because no issues remained in the case that required

resolution by a jury.

                                           3                                    17-16985
      We do not consider matters not specifically and distinctly raised and argued

in the opening brief. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      AFFIRMED.




                                         4                                  17-16985